NUMBER 13-11-00620-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LADISLADO MUNOZ GOMEZ,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas.



                          MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                  Memorandum Opinion Per Curiam

       Appellant, Ladislado Munoz Gomez, attempts to appeal his conviction for

aggravated robbery. The trial court has certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On December 15, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Following trial court hearings, the trial court found that appellant does not have the

right to appeal and that the trial court will not change, modify, undo, rescind, or set aside

the trial court’s certification that the appellant does not have the right to appeal.

       On August 22, 2012, counsel filed a letter brief with this Court.            Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                   PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
27th day of August, 2012.




                                              2